El Juez Asociado Se. Wolf
emitió la opinión del tribunal.
En el año 1898 se constituyó en Loíza la sociedad mercantil de Suárez y Ca., por un término de cuatro años que ven-ció en 25 de agosto de 1902, siendo Manuel Suárez Castrillón socio comanditario, Marcelino Suárez González socio gestor, y José Suárez González, dependiente interesado en las nego-ciaciones de la sociedad.
Expirado el término fijado en el contrato social, los nego-cios continuaron en la forma acostumbrada sin que se hiciera ninguna liquidación entre los socios durante unos dos años más, falleciendo luego en 3 de agosto de 1904, Manuel .Suárez Castrillón, socio comanditario. Después de la muerte del socio comanditario siguió el negocio en igual forma que antes Marcelino González, quien a su vez murió en 12 de septiembre de 1905.
De esa fecha en adelante el empleado José Suárez Gon-zález continuó con los negocios de igual modo que se llevaban hasta entonces. En 10 de febrero de 1909 falleció éste, ocu-pándose los bienes de la sociedad por virtud de las reclama-ciones presentadas en este pleito.
Los demandantes en esta acción son dueños por su propio derecho de un pequeño crédito y a su vez cesionarios de algu-nos créditos más ascendentes en su totalidad a unos $6,000.
Los apelados son los ^herederos o forman la sucesión de Manuel Suárez Castrillón y de Marcelino Suárez que fueron los primitivos socios. Alegaron ellos en su contestación, que como todas las obligaciones que originan las reclamaciones de los demandantes habían sido contraídas por el susodicho José Suárez González, o sea el empleado interesado en la sociedad mercantil, dichos herederos no tenían responsabili-dad alguna. También fueron hecho partes en el pleito los herederos del dependiente José Suárez González. La corte dictó sentencia contra estos últimos y absolvió a los herederos o personas que componían las sucesiones de los primitivos *1033socios. Contra esta última parte de la sentencia han inter-puesto los demandantes recurso de apelación.
A la muerte del socio comanditario Suárez Castrillón se debía a los acreedores la suma de $1,640. Cuando murió el, socio gestor Marcelino Suárez González, la deuda con los dife-rentes acreedores alcanzaba a unos $2,803.86; pero al falleci-miento de José Suárez González la cantidad que se adeudaba a los mismos era de $6,897. Todas las cuentas de los distin-tos acreedores muestran continuos créditos y obligaciones-de pago y algunas de éstas basta balances efectuados después de la muerte del socio gestor en el año 1905.
La suma total de las cantidades abonadas en cuenta a cada acreedor era más que suficiente mucho antes de la muerte del empleado José Suárez González, para saldar las deudas pen-dientes de pago al morir el socio gestor. La corte inferior resolvió que todas las deudas fueron contraídas después del fallecimiento del socio gestor y que por tanto José Suárez González era el único responsable de ellas. No se probó que se hubiera hecho ninguna liquidación o que los herederos de cual-quiera de los primitivos socios recibiera el menor beneficio por la continuación de las operaciones por parte de José Suárez González, ni siquiera que los actos ejecutados por este último fueran ratificados por los herederos de los socios .en el sentido en que puede entenderse una ratificación de acuerdo con la ley.
Debemos observar ahora que aunque Manuel Suárez Gon-zález era heredero de uno de los socios, el mero hecho de que fué empleado de José Suárez González no demuestra un acto de ratificación o de intervención por parte de los here-deros de los socios en los asuntos relativos al negocio que reali-zaba José Suárez González después del año 1905. Existe prueba de que él no fué sino un empleado de José Suárez González. Tampoco puede considerarse como una ratificación el hecho de que no intervinieran los herederos ni trataran de practicar una liquidación de los bienes.
Si interpretamos debidamente las alegaciones de los ape-*1034lantes, veremos que se fundan en el cuasi contrato a que se-refiere el artículo 1788 del Código Civil, el cual es como sigue:
“Artículo 1788. — Son cuasi contratos los becbos lícitos y pura-mente voluntarios de los cuales resulta obligado su autor para con un tercero y a veces .una obligación recíproca entre los interesados. ’
Pero sin ratificación o intervención por parte de los here-deros de los socios, la única persona que intervino en los. asuntos de los otros fué José Suárez González.
Entendemos que la alegación principal de los apelantes es que las cuentas de la primitiva sociedad de Suárez y Cía. nunca se liquidaron y no quedaron interrumpidas en cuanto' a los acreedores y terceras personas. En otras palabras, que-dichas cuentas fueron originadas por la sociedad, continuadas, por'ella después de su disolución legal y seguidas sin interrup-ción por José Suárez Gtonzález. Resaltan, sin embargo, los he-chos de que las referidas cuentas tal como se encontraban a la. muerte de cualquiera de los socios quedaron más que satis-fechas por las cantidades pagadas por José Suárez González después de 1905, y de que los mencionados pagos fueron con-sentidos por los acreedores quienes extendieron mayores cré-ditos. Los demás créditos se hicieron a José Suárez Gon-zález qu'e giraba bajo la razón social de Suárez y Cía., y no a Jos socios fallecidos ni a sus herederos. Los contratos por mercaderías vendidas y entregadas se efectuaron con una persona en vida. Pudiera ser que los acreedores que tenían cré-ditos contra José Suárez González podían ser subrogados en los créditos que hubiera tenido éste contra los socios fallecidos o sus herederos. Pero no se ha tratado de probar en este caso-que el activo de la sociedad no excedía al pasivo a la fecha de la muerte del socio gestor. No hay nada que muestre que cualquier déficit que existiera no fué originado por los actos, del propio José Suárez González.
La sentencia debe confirmarse.
Confirmada.
*1035Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.